DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipcated by Yamashita (US Patent 10204950)
Regarding claims 1 and 12, Yamashita teaches (Figs. 1-11) a method of manufacturing an electronic device and an electronic device which includes a stack of a first level comprising a SPAD (109), a second level comprising a quench circuit (103) for said SPAD, and a third level (124) comprising a circuit for processing data generated by said SPAD, the method comprising: a) forming a first level with said SPAD; b) bonding, on the first level, by molecular bonding, a stack of layers comprising a semiconductor layer (103); and c) forming said quench circuit (Col. 5, line 6) of the second level in the semiconductor layer.  
Regarding claim 2, Yamashita teaches the second and third levels are bonded by hybrid bonding (Col. 6, line 11).
Regarding claim 3, Yamashita teaches (figure 7 – column 9 line 39) the semiconductor layer is etched, after step b), to form a plurality of regions.  

Regarding claim 4, Yamashita teaches (Col. 10, lines 63-64) forming the third level by: forming of transistors, inside and on top of a substrate (206); forming of a first interconnection network (212); and forming first exposed metal pads (201).  
Regarding claim 5, Yamashita teaches after step c): forming a second interconnection network (124) on the quench circuit; and forming second exposed metal pads (111) on the side of the second level opposite to the first level.
Regarding claim 6, Yamashita teaches arranging the first and second pads to be placed in contact during the bonding of the second and third levels.  That is, the pads are electrical connected during the/upon the completion of the bonding process.
Regarding claim 7, Yamashita teaches a surface (surface attached to 129) of the first level is covered with a first layer made of an insulating material (128) and wherein forming the stack of layers comprises: forming, on an SOI structure (206), a second layer (203) made of said insulating material, wherein molecular bonding is performed by placing into contact the first and second insulating layers.
Regarding claim 8, Yamashita teaches forming, between the SOI structure and the second insulating layer, a conductive layer (201) forming a ground plane.  Ground plane is understood as having 0V.  It is understood when no power is supplied, conductive layer (201) is at 0V. 
Regarding claims 9 and 13, Yamashita teaches the first level comprises a single SPAD.  
	Regarding claims 10 and 14, Yamashita teaches the first level comprises no electronic component other than the SPAD.  
	Regarding claims 11 and 15, Yamashita teaches the second level only comprises a quench circuit.  That is, 1 quench circuit.
Conclusion



	Regarding claim 12, Wang et al teach an electronic device, comprising: a stack including a first level comprising a SPAD, a second level comprising a quench circuit for said SPAD, and a third level comprising  a circuit for processing the data generated by said SPAD; wherein the first level is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK